Citation Nr: 0213276	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00- 28 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the left knee, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1992.  He also had several years of prior unverified service.

This appeal arose from a May 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs(VA), 
Regional Office (RO), which denied entitlement to an 
increased evaluation for the left knee chondromalacia.  The 
veteran testified at a personal hearing before the 
undersigned in February 2002.


FINDING OF FACT

The veteran's left knee chondromalacia is manifested by 
complaints of pain and occasional giving way, with evidence 
of tenderness, crepitation on full range of motion, stability 
to varus and valgus stress, no effusion and no laxity.


CONCLUSION OF LAW

The criteria for an increased evaluation for the left knee 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321(b)(1); Part 4, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes (DC) 5156, 5257, 5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that his left knee chondromalacia 
is more disabling than the current disability evaluation 
would suggest.  He has stated that he suffers from constant 
pain and occasional give-way.


Factual background

The veteran was awarded service connection for chondromalacia 
of the left knee by a rating action issued in September 1992.  
The veteran had fallen off a military vehicle in March 1991, 
hitting his left knee.  He sustained a nondisplaced patellar 
fracture, which was casted.  After the removal of the cast, 
he continued to have problems and in June 1991 he underwent 
an arthroscopy, at which time chondromalacia was diagnosed.  
The July 1992 VA examination showed slight limitation of 
motion with significant pain and patellofemoral crepitus.  
There was no redness, heat, swelling or instability.  He has 
significant tenderness to palpation over the patellofemoral 
joint.  The diagnosis was chondromalacia patella.

Between 1999 and 2001, the veteran was treated on an 
outpatient basis by VA.  In June 1999, his range of motion 
was noted to be between 0 and 110 degrees, with pain on 
patellar compression.  In October 1999, he stated that he was 
able to walk a mile and a half, although he still had pain on 
patellar compression and had tenderness over the quadriceps 
insertion.  There was no effusion and range of motion was 
from 0 to 110 degrees.  In March 2000, he complained of give 
way, swelling, pain and questionable pseudo-locking.  In 
August 2000, he described his pain as a 9 on a scale of 1-10 
(with 10 being the worst).  He was noted to be wearing a 
brace.  In September 2000, he continued to report that his 
knee was very painful.  In December 2000, the knee was warm 
to the touch, was mildly swollen and displayed pain on range 
of motion.  

VA examined the veteran in April 2001.  He stated that his 
knee would hyperextend on occasion.  He also noted constant 
pain and some crepitation.  The physical examination noted 
scars from multiple arthroscopies.  There was a trace of 
swelling and a trace of quadriceps atrophy.  Range of motion 
was from 0 to 140 degrees.  There was no effusion, no 
crepitation and no instability.  There was a small bursa over 
the superolateral corner of the patella.  The ligaments were 
stable and the Drawer sign was negative.  An x-ray showed 
some narrowing of the lateral portion of the patellofemoral 
joint consistent with chondromalacia.  The diagnosis was mild 
chondromalacia.  

The veteran testified before the undersigned in February 
2002.  He stated that he was in a lot of pain all the time.  
He described this pain as sharp and shooting.  He noted that 
it gave out on a weekly basis and that he had to wear a 
brace.  He commented that bending it about half-way caused 
pain.


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2002).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

VCAA

The veteran has been provided with several documents 
notifying him of the evidence and information necessary to 
substantiate his claim.  These documents also include 
explanations of what information and evidence would be 
obtained by VA and what information and evidence he needed to 
provide in support of his claim.

  In a letter of May 2000, the RO informed the veteran that 
VA had obtained his outpatient treatment records from the VA 
Medical Center in Jackson.  In a statement of the case, dated 
in June 2000, the RO told the veteran that the outpatient 
records had been reviewed and this evidence did not show that 
his knee disability was severe enough to warrant an increased 
rating.  The statement of the case also included notice of 
the rating criteria the RO used to assess the level of 
severity and an explanation of why the outpatient reports did 
not show he met the criteria for a higher rating.  Along with 
the statement of the case, the RO sent the veteran 
information about how he could present additional evidence at 
a hearing or by mailing evidence to VA.  In March 2001, the 
RO decision review officer had a conference with the veteran 
and his representative.   According to the Conference Report 
prepared by the decision review officer, there was a 
discussion of where the veteran was receiving treatment.  The 
decision review officer sent the veteran a copy of the 
conference report, which included notice that the veteran's 
records of treatment at the Tuscaloosa VA Medical Center 
would be obtained and that the veteran would be scheduled for 
a VA examination.   In December 2001, the RO sent the veteran 
a supplemental statement of the case, which included an 
explanation of how the RO assessed the reports of the 
veteran's VA examination of April 2001 and the reports of 
treatment at the VA Medical Center in Tuscaloosa.  In 
February 2002, the RO sent the veteran a leter informing him 
that his claim was being forwarded to the Board of Veterans' 
Appeals, and that he could submit additional evidence in 
support of his claim.

Thus, through a series of letters, statements of the case, 
and reports, the RO has informed the veteran of the 
information and evidence necessary to substantiate his claim.  
The RO has also provided the veteran with an examinatuion and 
notified him of what evidence and information was being 
obtained by VA and what information and evidence he needed to 
provide in support of his claim.  For these reasons, further 
development is not needed to meet the requirements of VCAA.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002).


Discussion

According to the applicable criteria, severe impairment of 
either knee, to include recurrent subluxation or lateral 
instability, warrants a 30 percent disability evaluation.  
38 C.F.R. Part 4, DC 5257 (2002)  A 40 percent evaluation 
requires extension limited to 30 degrees or the knee 
ankylosed in flexion between 10 degrees and 20 degrees.  
38 C.F.R. Part 4, DC 5261, 5256 (2002).  

An increased evaluation for the left knee chondromalacia is 
not warranted.  The evidence does not show that extension of 
the knee is limited to 30 degrees (the VA examination noted 0 
degrees of extension), nor does it demonstrate that the knee 
joint is ankylosed in flexion between 10 and 20 degrees.  The 
VA examination found range of motion to be between 0 and 140 
degrees, which is considered to be normal.  38 C.F.R. § 4.71, 
Plate II (2002).  Moreover, the evidence of record does not 
suggest the presence of additional functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
the joint beyond that contemplated by the current evaluation.  
The April 2001 VA examination had found that the knee joint 
was stable and displayed no laxity.  Therefore, it is found 
that the 30 percent evaluation currently assigned, which is 
the maximum amount allowed under 38 C.F.R. Part 4, DC 5257 
for severe impairment of the knee, adequately compensates the 
veteran for his complaints of pain and occasional give way.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for left knee chondromalacia.


Extraschedular evaluation

In exceptional cases where the schedular evaluations are 
found inadequate, an extraschedular evaluation may be awarded 
commensurate with average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321 (2002).  It is not found that this case presents such 
an exceptional or unusual disability picture inasmuch as 
there has been no demonstration of such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


ORDER

An increased evaluation for the left knee chondromalacia is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

